Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered July 27, 2006. The order granted that part of the motion of defendant Gary W Rogers for summary judgment dismissing the complaint against him.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Scudder, P.J., Gorski, Centra and Peradotto, JJ. [See 13 Misc 3d 1222(A), 2006 NY Slip Op 51949(U) (2006).]